 Case 2:20-cv-05027-CBM-AS Document 103 Filed 06/15/21 Page 1 of 3 Page ID #:1781



     Cynthia Anderson Barker SBN 75764
1    NATIONAL LAWYERS GUILD                 Barrett S. Litt, SBN 45527
2    3435 Wilshire Blvd., Suite 2910        Lindsay Battles SBN 262862
     Los Angeles, California 90010          MCLANE, BEDNARSKI & LITT
3    t. 213 381-3246 f. 213 381-3246        975 E. Green Street
     e. cablaw@hotmail.com                  Pasadena, California 91106
4                                           t. 626 844-7660 f. 626 844-7670
                                            e. blitt@mbllaw.com
5    Paul Hoffman, SBN 71244                e. lbattles@mbllaw.com
     Michael Seplow SBN 150183
6    Aidan McGlaze SBN 277270               Pedram Esfandiary SBN 312569
     John Washington SBN 315991             e. pesfandiary@baumhedlundlaw.com
7    SCHONBRUN, SEPLOW, HARRIS,             Monique Alarcon SBN 311650
     HOFFMAN & ZELDES LLP                   e. malarcon@baumhedlundlaw.com
8    9415 Culver Blvd, #115                 Bijan Esfandiari SBN 223216
     Culver City, California 90230          e. besfandiari@baumhedlundlaw.com
9    t. 310 396-0731; f. 310 399-7040       R. Brent Wisner SBN 276023
     e. hoffpaul@aol.com                    e. rbwisner@baumhedlundlaw.com
10   e. jwashington@sshhlaw.com             BAUM, HEDLUND, ARISTEI &
                                            GOLDMAN, P.C.
11                                          10940 Wilshire Blvd., 17th Floor
     Attorneys for Plaintiffs
12                                          Los Angeles, California 90024
     Additional Counsel on Next Page        t. 310 207-3233 f. 310 820-7444
13
14
15                      UNITED STATES DISTRICT COURT
16             CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
17   BLACK LIVES MATTER LOS                  Case No.: 2:20-cv-05027 CBM-AS
     ANGELES, CANGRESS (DBA LA
18   CAN), STEVEN ROE, NELSON                REQUEST FOR ENTRY OF STIPULATED
     LOPEZ, TINA ČRNKO, JONATHAN             PROTECTIVE ORDER
19   MAYORCA, ABIGAIL RODAS,
     KRYSTLE HARTFIELD, NADIA
20   KHAN, CLARA ARANOVICH,
     ALEXANDER STAMM, MAIA
21   KAZIN, ALICIA BARRERA-
     TRUJILLO, SHANNON LEE
22   MOORE, DEVON YOUNG, LINUS
23   SHENTU, EVA GRENIER, DAVID
     CONTRERAS, individually and for a
24   class of similarly situated persons,
25                           PLAINTIFFS,
     v.
26
     CITY OF LOS ANGELES, a
27   municipal entity, CHIEF MICHEL
     MOORE , and DOES 1-10 inclusive,
28
                             DEFENDANTS.

                     REQUEST FOR STIPULATED PROTECTIVE ORDER
 Case 2:20-cv-05027-CBM-AS Document 103 Filed 06/15/21 Page 2 of 3 Page ID #:1782




1    Carol A. Sobel, SBN 84483         Jorge Gonzalez SBN 100799
2    Katherine Robinson SBN 323470     A PROFESSIONAL CORPORATION
     Weston Rowland SBN 327599         2485 Huntington Dr., Ste. 238
3    LAW OFFICE OF CAROL A. SOBEL      SAN MARINO, CA 91108-2622
     1158 26TH Street, #552            t. 626 328-3081
4    Santa Monica, CA 90403            e. jgonzalezlawoffice@gmail.com
     t. 310 393-3055
5    e. carolsobel@aol.com
     e. klrobinsonlaw@gmail.com
6    e. rowland.weston@gmail.com       Olu Orange SBN 213653
                                       Orange Law Offices
7                                      3435 Wilshire BLvd., Ste. 2910
     Colleen Flynn, SBN 234281         LOS ANGELES, CA. 90010-2015
8    LAW OFFICE OF COLLEEN FLYNN       T. 213 736-9900
     3435 Wilshire Blvd., Suite 2910   f. 213 417-8800
9    Los Angeles, CA 90010             e. o.orange@orangelawoffices.com
     t. 213 252-9444
10   r. 213 252-0091
     e. cflynn@yahoo.com
11
12   Matthew Strugar, SBN 232951
     Law Office of Matthew Strugar
13   3435 Wilshire Blvd., Suite 2910
     Los Angeles, CA 90039
14   t. 323 696-2299
     e. matthewstrugar@gmail.com
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                      REQUEST FOR STIPULATED PROTECTIVE ORDER
 Case 2:20-cv-05027-CBM-AS Document 103 Filed 06/15/21 Page 3 of 3 Page ID #:1783




1          The parties to the above-captioned action, through their respective counsel,
2    submit the attached Stipulated Protective Order for the Court’s review and
3    approval.
4
5    Dated: June 15, 2021                  Respectfully submitted,
6                                          SCHONBRUN SEPLOW HARRIS
7                                              HOFFMAN & ZELDES, LLP
                                           LAW OFFICE OF CAROL A. SOBEL
8                                          McLANE BEDNARSKI & LITT
9
10                                            /s/ Carol a. Sobel            .
11                                         By: CAROL A. SOBEL
                                           Attorneys for Plaintiffs
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                      REQUEST FOR STIPULATED PROTECTIVE ORDER
